ACCEPTED
                                                                                                             03-14-00735-CV
                                                                                                                     6695039
                                                                                                  THIRD COURT OF APPEALS
                                                                                                             AUSTIN, TEXAS
                                                                                                       8/28/2015 10:15:06 AM
                                                                                                           JEFFREY D. KYLE
                                                                                                                      CLERK




                                                                                           FILED IN
One American Center                                                                 3rd COURT OF APPEALS
       600 Congress
                                                         August 28, 2015                 AUSTIN, TEXAS
           Suite 1900
   Austin, TX 78701                                                                 8/28/2015 10:15:06 AM
                                                                                        JEFFREY D. KYLE
      P.O. Box 1149                                                                          Clerk
    Austin, TX 78767

    p: 512.744.9300     Jeffrey D. Kyle, Clerk
     f: 512.744.9399
  www.dwmrlaw.com       Court of Appeals for the Third District of Texas
                        P. O. Box 12547
                        Austin, Texas 78711-2547

                        RE:    Court of Appeals No. 03-14-00735-CV
                               Trial Court Case No. D-1-GN-13-000121

                               Entergy Texas, Inc. v. Public Utility Commission of Texas et al.

                        Dear Mr. Kyle:

                               This acknowledges receipt of your letter dated August 17, 2015, giving
                        notice that this appeal will be submitted on September 23, 2015, at 1:30 p.m. I
                        will appear and argue on behalf of Appellant, Entergy Texas, Inc.

                                                                 Sincerely,




                                                                 Marnie A. McCormick
                                                                 mmccormick@dwmrlaw.com



                        MAM:alm


                        cc:   Elizabeth R. B. Sterling
                              Sara J. Ferris
                              Rex VanMiddlesworth